Citation Nr: 1760710	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-42 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel





INTRODUCTION

The Veteran served on active duty from May 1957 to April 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of the July 2014 rating decision the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. A bilateral hearing loss disability did not manifest in service or for many years thereafter and is not related to service.

2.  The competent and probative evidence of record indicates that the Veteran's tinnitus had its onset in service.


CONCLUSION OF LAW

1. A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).  

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The Veteran's service treatment records are not available.

Following service, VA treatment records from 2013 indicated that the Veteran reported an occasional ringing sensation in his ears.  A September 2013 report reflects that the Veteran had reported extreme difficulty communicating, which had been a problem since his discharge from active duty in the 1950s.  Pure tone air conduction results revealed a moderate to severe sensorineural hearing loss for the right ear and a moderately severe to severe sensorineural hearing loss for the left ear.  Speech recognition scores were 55 percent for the right ear and 60 percent for the left ear.   An October 2013 report reflects that the Veteran was fitted for hearing aids and was a previous hearing aid user of various devices throughout his life.  Continued VA treatment records dated in 2014 and 2015 reflect use of hearing aids.

The Veteran underwent a VA audiology examination in June 2014, at which time the Veteran reported military noise exposure as an infantryman.  He denied recreational noise exposure, but noted occupational noise exposure in construction and as a truck driver.  He denied experiencing hearing loss.  Audiometric findings were unreliable.  Therefore, the examiner could not provide a medical opinion regarding current auditory status and whether or not hearing loss and/or tinnitus was caused by or a result of military-related acoustic trauma.

On VA examination in November 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
70
75
70
LEFT
65
75
70
75
75

Speech audiometry revealed speech recognition ability of 48 percent in the right ear and of 48 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.

The Veteran reported that he worked in supply operations in service.  He had daily gun noise exposure.  He drove meals to the firing range and heard loud gun noise, constantly, without hearing protection.  He reported post-military noise exposure as well, including working in road construction (8 years), carpentry (7-8 yards) and for the city working to drill holes in pavement (8 years) until retirement.  He denied a history of recreational noise exposure.

The examiner opined that the Veteran's hearing loss was not as least as likely as not caused by or a result of an event in service.  She indicated that the Veteran's hearing loss was less likely as not correlated to military acoustic trauma.  The configuration of the Veteran's hearing loss was not consistent with noise exposure alone.  Furthermore, the degree of loss was more significant than she would anticipate based upon noise exposure.

Regarding the Veteran's tinnitus, she noted that the Veteran was specifically asked if he experienced any ringing, roaring, or burning noises in his ears, and stated that he did not. She found him a competent reporter.  Therefore, she found that there was no tinnitus.

In various written statements, the Veteran contended that he was exposed to acoustic trauma in service, without the use of hearing protection. He always wore hearing protection for any post-service noise exposure.  He contended that his hearing loss and tinnitus was caused by service, began in service, and continued to this day.  He expressed that that military medical professionals told him that his ringing of the ears was nothing to worry about and that it would go away on its own.  He noted that he continued to experience intermittent tinnitus continuously since service.  



II.  Legal Criteria and Analysis

The Veteran contends that he has bilateral hearing loss and tinnitus due to his in-service noise exposure.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101. With respect to the current appeal, that list includes and organic diseases of the nervous system (including tinnitus).  See 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

At the outset, the Board notes that the record reflects that the Veteran's service treatment records have not been obtained.  The National Personnel Record Center (NPRC) informed the RO that the Veteran's service treatment records were likely destroyed in a fire.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

A. Hearing Loss

The Veteran does have a current bilateral hearing loss disability, as defined under 38 C.F.R. § 3.385.  Furthermore, the Board acknowledges the Veteran's in-service noise exposure.  However, upon careful review of the record, the Board finds that service connection for bilateral hearing loss disability is not warranted.  

The earliest indication any hearing loss following the Veteran's separation from service is the 2013 VA treatment reports, over 50 years after his discharge from service.  The 2015 VA examination then disclosed a current hearing loss disability as defined in VA regulations.  38 C.F.R. § 3.385.  While the Veteran reported longstanding hearing loss, which he dated back to service, there is no earlier indication of bilateral hearing loss disability, as defined by 38 C.F.R. § 3.385, prior to these records.  

The Board notes that the Veteran is competent to report when he first experienced hearing problems.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (2007); see Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, while the Veteran is certainly competent to report that he has experienced a subjective decrease in hearing acuity, he is not competent to determine whether the decreased acuity he has experienced is such as to meet the regulatory definition of a hearing loss disability.   

As indicated, the record reflects that the Veteran has been diagnosed with a sensorineural hearing loss disability.  While service treatment records are not available, there is no indication otherwise that an organic disease of the nervous system was "noted" during service or within one year of separation.  In addition, there were no characteristic manifestations sufficient to identify the disease entity during service or within one year of separation.  38 C.F.R. § 3.303(b).  As such, service connection may not be granted on a presumptive basis.  Nor may service connection be established based on continuity of symptomatology.

Here, there is no competent evidence of record otherwise linking the Veteran's bilateral hearing loss to his active service. The only medical opinion on the matter is the opinion provided by the November 2015 VA examiner, which weighs against the claim.  The Board finds that this opinion is competent and highly probative, as the examiner reviewed the Veteran's treatment records, and took a history from the Veteran before determining that the Veteran's hearing loss was inconsistent with an etiology of acoustic trauma.  With the available information, the examiner concluded that the Veteran's hearing loss was less likely than not related to service, to include any noise exposure therein.

To the extent that the Veteran relates his hearing loss to service, on the question as to whether current hearing loss disability is related to in-service noise exposure, the specific, reasoned opinion of the audiologist who provided the VA opinion is of greater probative weight than the more general assertions of the Veteran, even assuming the Veteran's competence to opine on this medical question.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  The weight of the evidence therefore reflects that the bilateral hearing loss disability did not manifest in service, sensorineural hearing loss disability did not manifest within the one year presumptive period or for many years thereafter, there is no relationship between current bilateral hearing loss disability and the conceded in-service noise exposure.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

B.  Tinnitus

The Board acknowledges that there is some inconsistency in the record as to whether the Veteran has tinnitus.  While the Veteran did not report tinnitus on VA examination, VA treatment records reflect notation of tinnitus, and the Veteran has reported in various written statements that he experiences intermittent ringing in the ears.

The Board finds that there is current disability as tinnitus is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

The Veteran has also consistently reported that he first noted ringing in his ears in service.  

The Board finds the Veteran's reports as to the onset of symptoms in service, as well as the continuity of his symptoms since service, to be credible. Because tinnitus is a recognized chronic condition for which a layperson's testimony is competent to report symptomatology, the Board finds that both and in-service incurrence and continuity of symptomatology since service, is established.  Given that the Veteran did not report tinnitus on examination and the examiners provided no opinion as to etiology, there is no medical opinion to the contrary.

Given that the Veteran competently and credibly reports that he first noticed ringing in his ears in service, and that such ringing in his ears has continued since service, the Board finds that the Veteran's tinnitus had its onset during service and is etiologically related to service. Service connection for tinnitus is warranted. 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker, 708 F.3d at 1331; Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008); Fountain v. McDonald, 27 Vet. App. 258   (2015).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


